Filed 5/17/16 Pacific Bay Recovery v. WCAB (Sun Health Care) CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



PACIFIC BAY RECOVERY, INC.,                                         D070022

         Petitioner,                                                (WCAB Nos. ADJ3651505 &
                                                                    SDO33086)
         v.

WORKERS' COMPENSATION APPEALS
BOARD and SUN HEALTH CARE et al.,

         Respondents.


         Petition for writ of review from an order of the Workers' Compensation Appeals

Board. Petition granted. The order is annulled and the matter remanded.

         James Michael Hester for Petitioner.

         James Alton Page for Respondents Sun Health Care and Broadspire Insurance

Company.

         Richard L. Newman and John F. Shields for Respondent Workers' Compensation

Appeals Board.

         On March 23, 2016, Pacific Bay Recovery, Inc. (Pacific Bay) petitioned this court

for review of the February 6, 2016 Worker's Compensation Appeals Board (WCAB)
decision upholding the denial of its claim for payment. In response to Pacific Bay's

petition, the WCAB notified this court that "one of the reasons expressed in its February

6, 2016 Opinion and Order Denying Petition for Reconsideration is in error." The

WCAB asks this court to grant Pacific Bay's petition, summarily annul its decision, and

remand the case for further proceedings before the WCAB.

       As a result of this request, this court notified the parties that it was considering

granting Pacific Bay's petition for review, summarily annulling the WCAB's February 8,

2016 order and remanding the matter to the WCAB. (See, e.g., Palma v. U.S. Industrial

Fasteners, Inc. (1984) 36 Cal.3d 171, 177-180 [absent exceptional circumstances, a

peremptory writ in the first instance should not issue without the court having received or

solicited opposition from adverse parties].) Our notice directed the parties to file any

opposition to the court's summary annulment of the February 8, 2016 order and its

remand of the matter to the WCAB within 10 days. Respondents Sun Health Care and

Broadspire Insurance Company filed a response noting that the WCAB has not stated the

grounds of its conceded error and that they "should be allowed to respond to any admitted

error to avoid further litigation."

       The WCAB is vested with exclusive "judicial power in all disputes arising under

the Workers' Compensation Act . . . and in general has inherent power to control its

practice and procedure to prevent frustration, abuse, or disregard of its processes."

(Crawford v. Workers' Comp. Appeals Bd. (1989) 213 Cal.App.3d 156, 164.) Our review

of a decision of the WCAB is limited to whether the WCAB acted without or in excess of

its powers and whether the order, decision or award was unreasonable, not supported by

                                               2
substantial evidence or procured by fraud. (Lab. Code, § 5952.) Because the WCAB has

exclusive jurisdiction over Pacific Bay's claims, and this court's review of the decisions

of the WCAB is narrow, we defer to the WCAB. (Crawford v. Workers' Comp. Appeals

Bd., supra, 213 Cal.App.3d at p. 165; see also Lab. Code, § 5803 [WCAB "has

continuing jurisdictional over all of its orders, decisions and awards."].)

       In light of the limited nature of our review, the exclusive jurisdiction of the

WCAB over the petitioner's claims, and the WCAB's position that there was error in the

proceedings before it, we see no reason for further review in this court at this time. The

parties will have the opportunity to seek review here in due course.

                                       DISPOSITION

       The petition is summarily granted. The February 6, 2016 order denying Pacific

Bay's petition for reconsideration is annulled and the case is remanded for further

proceedings before the WCAB.



                                                                        NARES, Acting P. J.

WE CONCUR:



                      HALLER, J.



                  McDONALD, J.




                                              3